Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s application filed on 01/29/2021.
Claims 1-11 are pending. 
Claim 1 is independent. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6  is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Miyachi et al. (US 2014/0361720).

Re claim 1, Miyachi teaches (Figures 1-) a motor controlling device configured to control an on-board motor (10, para 36 and 38), comprising:
a drive circuit (inverter 20) of an H-bridge type (Fig. 1) comprised of a plurality of first switching elements (S$P and S$n ($=u, v, w); para 39) and configured to drive the on-board motor (para 39); and
(50) configured to control the on-board motor by controlling the drive
circuit (para 43-45), the controlling circuit carrying out an ON control of at least one of the plurality of first switching elements (para 72 and 134) connected to a ground (Fig. 1), when not operating the on-board motor (para 72 and 134). 

Re claim 6, Miyachi teaches the motor controlling device of claim 1, wherein each switching element is a field-effect transistor (FET) (para 39; IGBT).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyachi et al. (US 2014/0361720) as applied to claim 1 above, and further in view of Saito et al. (US 2015/0155816).

Re claim 2, Miyachi teaches the motor controlling device of claim 1,
but fails to explicitly teach wherein the on-board motor includes a first on-board motor and a second on-board motor,
wherein the drive circuit includes a first drive circuit of the H-bridge type configured to drive the first on-board motor and a second drive circuit configured to drive the second on-board motor, and

first switching elements connected to the ground, when operating the second on-board motor and
not operating the first on-board motor.
Saito teaches (Figures 1-6) wherein the on-board motor includes a first on-board motor (9a) and a second on-board motor (9b),
wherein the drive circuit (2) includes a first drive circuit (1a) of the H-bridge type (Fig. 2) configured to drive the first on-board motor (9a; para 43) and a second drive circuit (1b) configured to drive the second on-board motor (9b; para 44), and
wherein the controlling circuit (10) carries out the ON control of at least one of the plurality of
first switching elements (811-816) connected to the ground (para 34), when operating the second on-board motor (para 36) and not operating the first on-board motor (para 36).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Miyachi with that taught by Saito to continue operation  in case of a fault or failure (see Saito; para 11).

Re claim 3, Miyachi in view of Saito teaches the motor controlling device of claim 2, wherein the second drive circuit (see Saito; 1b) is a drive circuit of the H-bridge type (see Saito; Fig. 2) comprised of a
plurality of second switching elements (see Saito; 821-826) and configured to drive the second on-board motor (see Saito; 9b), and
wherein the controlling circuit carries out an ON control of at least one of the plurality of
second switching elements connected to the ground (see Saito; para 36), when operating the first on-board motor and not operating the second on-board motor (see Saito; para 36).

Re claim 4, Miyachi in view of Saito teaches the motor controlling device of claim 3, wherein each switching element is a field-effect transistor (FET) (see Miyachi; para 39; IGBT).

Re claim 7, Miyachi in view of Saito teaches the motor controlling device of claim 2, wherein each switching element is a field-effect transistor (FET) (see Miyachi; para 39; IGBT).

Re claim 8, Miyachi in view of Saito teaches the motor controlling device of claim 2,
wherein the first on-board motor (see Saito; 9a) is a latch motor configured to drive a latch mechanism configured to lock a lift gate of an automatic opening-and-closing type in a closed state (see Saito; para 118), and
wherein the second on-board motor (see Saito; 9b) is a power lift gate (PLG) motor configured to drive a drive unit configured to perform an automatic opening-and-closing operation of the lift gate (see Saito; para 118).

Re claim 9, Miyachi in view of Saito teaches the motor controlling device of claim 2,
wherein the switching elements (see Saito; 811-816) of the first drive circuit are comprised of:
a first leg (see Saito; Fig. 2) that is a series circuit of a first field-effect transistor (FET) and a third
FET (see Saito; Fig. 2);
a second leg (see Saito; Fig. 2) that is a series circuit of a second FET and a fourth FET (see Saito; Fig. 2);
an output line connected to a connection line connecting the first FET to the third
FET ; (see Saito; Fig. 2) and
an output line connected to a connection line connecting the second FET to the fourth FET (see Saito; Fig. 2), and
wherein the switching elements (see Saito; 821-826) of the second drive circuit are comprised of:
(see Saito; Fig. 2);
a fourth leg that is a series circuit of a sixth FET and an eighth FET (see Saito; Fig. 2);
an output line connected to a connection line connecting the fifth FET to the seventh
FET (see Saito; Fig. 2); and
an output line connected to a connection line connecting the sixth FET to the eighth
FET (see Saito; Fig. 2).

Re claim 10, Miyachi in view of Saito teaches the motor controlling device of claim 8, wherein the switching elements (see Saito; 811-816) of the first drive circuit are comprised of:
a first leg that is a series circuit of a first field-effect transistor (FET) and a third
FET (see Saito; Fig. 2);
a second leg that is a series circuit of a second FET and a fourth FET (see Saito; Fig. 2);
an output line connected to a connection line connecting the first FET to the third
FET (see Saito; Fig. 2); and
an output line connected to a connection line connecting the second FET to the
fourth FET (see Saito; Fig. 2), and
wherein the switching elements (see Saito; 821-826) of the second drive circuit are comprised of:
a third leg that is a series circuit of a fifth FET and a seventh FET (see Saito; Fig. 2);
a fourth leg that is a series circuit of a sixth FET and an eighth FET (see Saito; Fig. 2);
an output line connected to a connection line connecting the fifth FET to the seventh
FET (see Saito; Fig. 2); and
an output line connected to a connection line connecting the sixth FET to the eighth
FET (see Saito; Fig. 2).
Re claim 11, Miyachi in view Saito teaches the motor controlling device of claim 10,
(see Saito; 8a) configured to output ring modulation (RM) control signals for controlling the first to fourth FETs of the first drive circuit (see Saito; Fig. 1-2), and a second pre-driver (see Saito; 8b) configured to output pulse modulation (PM) control signals for controlling the fifth to eighth FETs of the second drive circuit (see Saito; Fig. 1-2), and
wherein the control device (see Saito; 10) controls the first and second pre-drivers so that:
the first pre-driver carries out an OFF control of the second FET and the third FET of the first drive circuit (see Saito; para 34 and 34), carries out an ON control of the first FET, and outputs a pulse signal at a
given period to the fourth FET (see Saito; para 34 and 34), and
the second pre-driver carries out an ON control of the seventh FET and eighth FET connected to the ground in the second drive circuit (see Saito; Fig. 2; para 34 and 34), and carries out an OFF control of the fifth FET and the sixth FET (see Saito; para 34 and 34).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyachi et al. (US 2014/0361720) as applied to claim 1 above, and further in view of Miyata Mashiro et al. (JP 2006-044479).

Re claim 5, Miyachi teaches an on-board system, comprising:
an on-board motor (10);
the motor controlling device of claim 1 (Fig. 1), but fails to explicitly teach connected to the on-board motor through a first wiring and configured to control the on-board motor;
an antenna element configured to receive broadcast wave; and
an audio device connected to the antenna element through a second wiring different from the first wiring,

Miyata Mashiro teaches (Figures 1-5) connected to the on-board motor (22) through a first wiring (Fig. 5) and configured to control the on-board motor (controller 40 is connected to motor through wire);
an antenna element (14) configured to receive broadcast wave (para 32); and
an audio device (ground member 70) connected to the antenna element through a second wiring different from the first wiring (para 33),
wherein the first wiring is disposed near the antenna element and/or the second wiring (see Fig. 5).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Miyachi with that taught by Miyata to provide noise reduction (see Miyata; para 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846